DETAILED ACTION 
Restriction 
This application discloses the following embodiments:
Embodiment 1 - Figs. 1 through 7 drawn to a laser cutter
Embodiment 2 - Figs. 8 through 14 drawn to a laser cutter
Embodiment 2 - Figs. 15 through 21 drawn to a laser cutter wherein the recessed area at the front is vacated along with the base member and areas of the top surface
Embodiment 2 - Figs. 22 through 27 drawn to a laser cutter wherein the recessed area at the front is vacated along with the base member and areas of the top surface
Embodiment 2 - Figs. 28 through 35 drawn to a laser cutter wherein much of the design is vacated leaving a few uncertain areas as claimed matter
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I – Embodiments 1 and 2
Group II - Embodiment 3 and 4
Group III – Embodiment 5
The designs as grouped are distinct from each other since under the law a design patent covers only the invention disclosed as an entirety, and does not extend to patentably distinct segregable parts; the only way to protect such segregable parts is to apply for separate patents.  See Ex parte Sanford, 1914 CD 69; 204 OG 1346 (Comm'r Pat. 1914); and Blumcraft of Pittsburgh v. Ladd, 238 F. Supp. 648, 144 USPQ 562 (D.D.C. 1965).  It is further noted that patentably distinct combination/subcombination subject matter must be supported by separate claims, whereas only a single claim is permissible in a design patent application.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).

Because the designs are distinct for the reason(s) given above, and have acquired separate status in the art, restriction for examination purposes as indicated is proper (35 U.S.C. 121).
Election
	MPEP 1457: The design reissue application can be filed based on the "error" of failing to include a design for a patentably distinct segregable part of the design claimed in the original patent or a patentably distinct subcombination of the claimed design. A reissue design application claiming both the entire article and the patentably distinct subcombination or segregable part would be proper under 35 U.S.C. 251, if such a reissue application is filed within two years of the issuance of the design patent, because it is considered a broadening of the scope of the patent claim. Restriction will be required under 37 CFR 1.176(b)  in such a reissue design application, and the added design to the segregable part or subcombination will be held to be constructively non-elected and withdrawn from consideration.

The original embodiments 1 and 2 are elected for examination in this reissue application.  
The non-elected embodiments are withdrawn from consideration and the elected embodiment has been reconsidered.  The non-elected embodiments may be refiled in divisional reissue application for consideration on their own merits. 
Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling because the drawing disclosure do not describe the appearance in clear and consistent terms.  The top plan view shows three surfaces along the outer perimeter whereas the perspective view only shows 2 surfaces. The third outermost surface A is missing from the perspective view, or it corresponds to the vertical edge surface, rather than D is an extension of surface 2 in the top view whereas it corresponds the vertically facing surface 3 in the perspective view.  The chamfered top corners in the front and rear views E are not present in Fig. 1. Because of these discrepancies, the appearance of the perimeter area is not understood. 


    PNG
    media_image1.png
    444
    705
    media_image1.png
    Greyscale

Lines B in Fig. 1 are not present in any of the elevation views and line C in Fig. 1 is not present in the top plan view.   All solid line matter is read as claimed matter so it must be disclosed consistently throughout the views. If the lines are integral to the design, than they must present in all of the appropriate views.  
The upper end of the base member F is rounded in the elevation views whereas the perspective view describes a sharp transition with a flat top rim.  
The double line transitions G in the front view are depicted by a single line in the perspective view. 


    PNG
    media_image2.png
    356
    623
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    108
    599
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    103
    628
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    248
    364
    media_image5.png
    Greyscale

Drawings
	The nonelected embodiments must be canceled from the application.
Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.
Specification
The descriptions correspond to the non-elected embodiments must be canceled.  Per MPEP 1453, “All amendment changes must be made relative to the patent to be reissued.” Therefore, the amended specification should not be re-amended.   Instead, a replacement specification corresponding to the one that appears in the original patent, should be filed. 
Declaration

Conclusion
	The claim is rejected under 35 U.S.C. § 112, (a) and (b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP S. HYDER whose telephone number is 571-272-2621.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Philip  S. Hyder/
Primary Examiner, Art Unit 2917

psh